Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for continued examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2020 has been entered.
DETAILED ACTION
As filed, Claims 1, 18, 19, 25, 26, 28, 29, 33-40, and 43-46 are pending are pending of which claims 1, 18, 26, 35, 39 and 46 are amended. Claims 2-17, 20-24, 27, 30-32, and 41-42 are canceled. 
Claims 18, 19, 25, 26, 28, 29, 33-40 and 43-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention there being no allowable generic or linking claim. 
Response to Remarks
Applicant’s amendments have been fully considered and are entered.  The status for each rejection and/or objection in the previous Office Action is set out below.
1.The rejection of claims  1-5, 7, 8, 10, 14, 15 and 46 under 35 U.S.C. § 112(a) written description is withdrawn per claim amendments to curtail the scope of claims  closer to that of the examples.
2.The rejection of claim 46 under 35 U.S.C. § 102(a)(1) over Okano et al. Journal of the Society of Cosmetic Chemists (1991), 42(1), 45-57   is withdrawn per claim amendments to exclude tannins from the claimed compound. 
is withdrawn per claim amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1  recites the limitation " to said fibrous amino acid based substrates”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0249195,  Oct. 9, 2008, by Mentlik et al. (“the ‘195  publication”; cited in PTO892 attached herewith).
The ‘195 publication teach hair care composition comprising an emulsifier that includes the following formula (1):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The cited reference discuss that such compositions are utilized as hair growth stimulants, hair growth retardants [0061]; [0028].
The compound of formula (1) of prior art wherein R2, R3, R4 are –OH and R1 and R5 are hydrogen (i.e.  3,4,5-trihydroxyphenyl core structure), R9 and R10 are each  H, and R11 is Hydrogen and x is 1 corresponds to the  claimed formula 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
of instant claims 1 and 46, wherein R2 is -OH.
 	Disclosed on [0066] of the ‘195 publication is that kits containing cosmetic compositions, include  instructions can include an explanation of how to apply, use, and maintain the emulsion compositions. Therefore the prior art relied upon, and  knowledge generally available in the art before the effective filing date  provide suggestion that would have motivated the skilled artisan to utilize composition containing benzoic acid derived- emulsifier in a method of treatment human hair by the step of  applying such compositions. 
 Regarding the limitation of instant claims “wherein the compound excludes tannins”, the instant disclosure discuss the definition of tannins on page 3 lines 18-24, therefore the glycerol trigallate compound of prior art does not appear to fall into the definition of tannins of instant disclosure.
The instant claims differ from the prior art in that the ‘195 publication does not 
teach preparative example of method of treating human hair by applying a compound wherein in formula (1) of prior art variables R2, R3, R4 are –OH and R1, R5 , R9, R10 and R11 are each hydrogen and x is 1.
A prima facie case of obviousness based on structure exists if the prior art suggests to one of ordinary skill in the art to make the substitution or modification. In re Tabor, 502 F.2d 775 (CCPA 1974).  It has been held several times that structurally similar compounds are obvious over one another.  See, e.g., In re Payne, 606 F.2d 303, (CCPA 1979) (An obviousness rejection based on similarity in chemical structure and function entails motivation of one skilled in the art to make the claimed compound with an expectation that compounds similar in structure will have similar properties.  When prior art compounds essentially "bracket" the instantly claimed compound, one of ordinary skill in the art would clearly be motivated to make the claimed compound.).

MPEP 2141 provides that exemplary rationales that may support a conclusion of
obviousness include (E) " Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
In the instant case, before the effective filing date of the claimed invention based on structural similarity, one of ordinary skill in the art would have an expectation of success in making and using the claimed compounds as hair care treatments because of the structural similarity between the prior art and the instantly claimed compounds and a suggestion to try various combination of variables on the core benzoic acid structure.  In other words, the  ‘195 publication which describe cosmetic composition comprising benzoic acid-based  compounds  that are useful emulsifiers for cosmetic composition applicable in hair care  showing the  utility as instant application,  and  the prior art  as a whole suggests that variables R2, R3, R4 = –OH and R1, R5 , R9, R10 and R11= hydrogen may be used in the same location of core structure, that would have motivated the skilled artisan to utilize the OH, H  structural motif  at the same site of core structure and have reasonable expectation of success in obtaining claimed  compounds suitable for method of treatment hair. In the interest of generating additional compounds that have the same utility as the compounds taught by the prior, a person having ordinary skill in the art would be motivated to make additional compounds that are most closely related to compounds specifically taught by the prior art that have already been demonstrated to have the desired utility.
Thus, the claimed invention as a whole is prima facie obvious over the teachings of the prior art.
Conclusion
Claims 1 and 46 are rejected. Claims 18, 19, 25, 26, 28, 29, 33-40 and 43-45 are withdrawn from further consideration.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622